Citation Nr: 0125674	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  01-06 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active air service from September 1955 to 
August 1959.  This matter comes to the Board of Veterans' 
Appeals (Board) from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO), which granted service connection for a dysthymic 
disorder and evaluated it as 30 percent disabling.  The 
veteran expressed disagreement with the initial rating, 
indicating that he desired a 50 percent evaluation.  


FINDING OF FACT

The veteran's dysthymia is manifested by no more than 
depression, anxiety, social isolation, insomnia, and memory 
lapses.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for the 
veteran's dysthymia have been met for the entire appeal 
period.  38 U.S.C.A. §§  1110, 1131, 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.130 Diagnostic 
Code 9433 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On March 1960 VA medical examination, the veteran reported 
that he had never been a patient in a "nervous or mental" 
hospital and that he had no complaints of a nervous or mental 
nature.  On objective examination, the examiner described the 
veteran as alert, neat, and cooperative and stated that there 
was no evidence of tension or anxiety.  There was no 
sweating, "paradoxical diaphragm," or other type of 
psychiatric symptom displayed or found.  Further there was no 
evidence of delusions, hallucinations, or alterations of 
mood.  The examiner concluded that there was insufficient 
history and findings to warrant a psychiatric diagnosis.  By 
rating decision accomplished that month, the RO denied 
service connection for a "nervous condition."  

In late October and early November 1990, he spent about a 
week at the Houston VA Medical Center (MC).  He was diagnosed 
with alcohol dependence among other physiological 
disabilities.  It was noted that he was unemployed.  The 
hospitalization report indicated that he had been suffering 
from alcoholism for 20 years and that he had not attempted 
treatment in the past.  

In September 1991, he was admitted to the Houston VAMC's 
alcohol treatment facility.  It was his second admission.  
Apparently, he had a chronic alcohol problem for the past 38 
years.  He was found competent by VA standards and did not 
appear suicidal or homicidal.  He was clean and cooperative 
with normal speech and appropriate affect.  

In November 1992, he filed a claim of service connection for 
depression, among other claimed disabilities.  

In February 1993, he was admitted to the Houston VAMC with 
the chief complaint that he "stopped drinking and felt 
shaky."  He indicated that he required increasing amounts of 
alcohol to function.  Apparently, on admission, he had been 
unemployed for two years.  The discharge report reflected a 
diagnosis of alcohol dependence relapse and several other 
physiological disabilities.  The report indicated that he was 
partially employable and that he did not represent a threat 
to himself or others.  

By March 1993 rating decision, the RO denied service 
connection for depression, indicating that service connection 
was previously denied by March 1960 rating decision and that 
new and material evidence to reopen the claim had not been 
submitted.

In his May 1993 substantive appeal, he stated that the new 
evidence consisted of the "post-traumatic syndrome" that he 
began to experience while stationed in Tripoli at Wheelus Air 
Force Base (AFB).  He stated that he had "nervous 
disorders" and "tremor attacks" for 36 years, which led to 
alcohol abuse, and he said that his disorder was diagnosed by 
a VA neurologist that year.  

In June 1993, the RO sent him a letter requesting that he 
submit additional evidence regarding post-traumatic stress 
disorder (PTSD).  

In a February 1994 Privacy Act Release Form completed at his 
congressman's request, he indicated that he began to suffer 
from "post-traumatic syndrome" after service in Libya.  He 
also said that when his claim of service connection for a 
"nervous condition" was originally denied, he was unaware 
of the appeals process.

In July 1995, the veteran indicated that he began to suffer 
from depression while stationed at Wheelus AFB in the mid 
1950s.  

An October 1995 VA progress note indicated that the veteran's 
affect was blunted and that his mood was somewhat sad.  His 
thoughts were coherent without delusions or hallucinations.  
He did not express suicidal or homicidal ideation.  The 
assessment was depression, not otherwise specified, and 
alcohol dependence in remission.  

In August 2000, he filed a claim of service connection for 
PTSD and depression.  He indicated that he was treated in 
service and that he was currently receiving treatment at the 
Houston VAMC.  

By September 2000 rating decision, the RO denied service 
connection for depression and PTSD.  

In a written statement stapled to his November 2000 notice of 
disagreement, he said that while stationed at Warren AFB from 
December 1956 to April 1957, he was subject to ridicule and 
torment due to his race, as he was the only "Negro" in his 
barracks.  Apparently, his superiors stated that he would 
either have to endure the status quo or request a general 
discharge based on "incapability."  He enclosed a March 
1956 group photograph in which he was the only African 
American.  He stated that his next assignment at Wheelus AFB 
in Libya was known as one of the most isolated assignment in 
the Air Force.  The heat was extreme, there was an abundance 
of flies, and going into town was risky.  His next assignment 
was also "desolate and isolated" as he was stationed in 
North Dakota.  At some point he suffered a "breakdown" and 
was prescribed Thorazine.  According to him, this led to 
PTSD.  He indicated that he never fully recovered and still 
had nightmares about his traumatic experiences.  He stated 
that a psychiatrist at the Social Security Administration 
(SSA) found him totally disabled; he indicated that he was 
now on Prozac, and that he began using Valium in 1961.  

On December 2000 VA psychiatric examination, the veteran 
indicated that since service he had suffered insomnia and did 
not get along with others.  He reported that he planned on a 
military career, but did not realize how difficult it would 
be as an African American in the 1950s.  As the only black 
man in his unit, he reportedly was rejected by his superiors.  
In Tripoli, he felt isolated and indicated that the heat and 
flies were oppressive.  Apparently, going to town was 
dangerous, and he only left the base once in 18 months.  
During his next assignment in North Dakota, he felt even more 
isolated.  He was treated for anxiety and depression at that 
time.  Following service, he worked as a truck driver because 
he wanted to be by himself.  He worked for several companies 
until 1988 and was self employed until 1990 when he stopped 
working due to depression and multiple medical problems.  He 
began to drink heavily at that time.  He stated that he had 
been married twice, his first marriage ended in 1960, and he 
remarried in 1991 and separated in 1993.  He reported feeling 
anxious and depressed.  On objective examination, the 
examiner indicated that the veteran's speech was at a normal 
rate and rhythm.  His mood was mildly depressed, but his 
affect was full and appropriate to his expressed thought.  
There were no signs of psychosis, and his thought process was 
coherent.  The examiner diagnosed dysthymia and mentioned 
social isolation and chronic illness.  His global assessment 
of function (GAF) score was 55.

In August 2001, he appeared at an RO hearing before the 
undersigned and described his daily routine as exercise at a 
public facility, television viewing, listening to the radio, 
and aimless driving.  He testified that he stopped "here and 
there" at various stores in order to wander and browse.  He 
stated that he did not socialize much, but he cared for his 
two dogs.  He indicated that he slept two or three hours a 
night, and stated that SSA had declared him totally disabled 
in 1992 or 1993.  He indicated that he tried to work for 
meals on wheels, but it did not last due to his depression.  
He indicated that his memory "shut down on him" on occasion 
and stated that, since separating from his wife, he did not 
attempt to enter into new relationships because that would be 
"hopeless."  He stated that he attempted suicide two or 
three times, and that he used to think about hurting others 
but had "mellowed out in old age."  His representative 
asked that a 50 percent rating for dysthymia be awarded.

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2001).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126-28.

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

When there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the veteran's favor. 38 C.F.R. § 4.3 (2001).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
However, the assignment of a particular diagnostic code is 
completely dependent on the facts of a particular case.  
Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  See Tedeschi v. 
Brown, 7 Vet. App. 411 (1995); Pernorio, 2 Vet. App. at 629 
(1992).  

Under 38 C.F.R. § 4.130, Code 9433, dysthymia is rated, as 
follows:

100%: Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%: Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness."  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

A GAF of 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2001).  Under that provision, a veteran is 
entitled to the benefit of doubt when there is an approximate 
balance of positive and negative evidence.  Id.  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Analysis

The veteran's lifestyle reflects an isolated existence.  He 
has been divorced once and is currently separated.  In his 
opinion, attempting to form a new relationship would be 
"useless."  His routine includes solitary activities such 
as television viewing and aimless driving.  His social 
interactions are minimal.  He suffers from chronic insomnia, 
depression, anxiety, and memory lapses.  Most recently, he 
found that he could not hold a job because he was too 
depressed.  He has contemplated suicide and made several 
unsuccessful attempts.  Furthermore, his GAF sore is 55, 
representative of moderate symptoms to include conflict with 
peers and impaired occupational functioning.  See Carpenter, 
8 Vet. App. at 242.  

Such symptoms militate in favor of a 50 percent rating for 
dysthymia.  See 38 C.F.R. § 4.130, Code 9433.  He cannot work 
due to depression, and his social relationships are few and 
infrequent.  His activities are solitary, and after service, 
he chose to work as a truck driver because that occupation 
enabled him to be alone.  His reduced productivity and clear 
occupational and social impairment are of the type described 
in the criteria promulgated for an evaluation of 50 percent 
for dysthymia.  See id.  Hence, a 50 percent rating is 
warranted and must be granted.

The veteran is entitled to the highest rating available to 
him as well as to the benefit of the doubt.  38 C.F.R. 
§§ 4.3, 4.7.  In this case, because his symptomatology falls 
well within the criteria outlined for a 50 percent rating, he 
is entitled to such rating, and the Board need not address 
the applicability of the criteria pertinent to the currently 
assigned 30 percent evaluation.  Id.  Furthermore, the Board 
need not consider whether he is entitled to a rating in 
excess of 50 percent.  In his May 2001 notice of 
disagreement, he expressed a desire for a 50 percent rating.  
During his August 2001 travel Board hearing, his 
representative reiterated that request.  Thus, it is clear 
that he is not seeking a rating greater than 50 percent.  
Therefore, the Board need not consider the criteria set forth 
for an evaluation in excess of 50 percent.  See Hamilton v. 
Brown, 4 Vet. App. 529, 544 (1993) (when a claimant expressly 
indicates an intent that adjudication of certain specific 
claims not proceed at a certain point in time, neither the RO 
nor the Board has authority to adjudicate those specific 
claims, absent a subsequent request or authorization from the 
claimant or his or her representative).  Indeed, when there 
is a clearly expressed intent to limit an appeal to a 
specific disability rating, the Board need not consider the 
criteria for higher ratings.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Thus, the Board's inquiry need not continue as the 
50 percent evaluation sought by the veteran is granted below.  
Id.

Final Matter

The Board concludes that a remand to the RO for additional 
action under the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) is not warranted as VA 
has already met its obligations to the veteran under that 
statute and the implementing regulatory changes (66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  All relevant facts have been 
adequately developed by the RO; given the facts of this case, 
there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating his 
claim.  The RO obtained VA medical records, arranged for a 
travel Board hearing, and scheduled a comprehensive VA 
psychiatric examination.  Furthermore, the RO issued a 
statement of the case, and the veteran was advised of all 
applicable law and regulations and of the type of evidence 
necessary to substantiate his claim.  In view of the 
foregoing, the Board finds that VA has fully satisfied its 
duty to the veteran under VCAA.  As the RO fulfilled the duty 
to assist, and because the change in law has no material 
effect on adjudication of his claim, the Board finds that it 
can consider the merits of this appeal without prejudice to 
him.  See Bernard v Brown, 4 Vet. App. 384 (1993).  

The Board further notes that ordinarily, under VCAA, the 
Board would be required to remand this case to the RO in 
order that the RO obtain the veteran's SSA records.  See 
38 U.S.C.A. § 5103A.  However, in this case, such a remand is 
not necessary.  The veteran asked for and received an 
evaluation of 50 percent.  His SSA records were not necessary 
to the Board's determination.  Thus, the veteran is not 
prejudiced by the absence of those records, and a remand to 
the RO would only create needless delay.  See Bernard, supra.


ORDER

An evaluation of 50 percent for the veteran's service-
connected dysthymia is granted, subject to the law and 
regulations governing the payment of monetary awards.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

